Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered August 21, 2012. The order, among other things, granted the motion of plaintiffs for summary judgment.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on February 25, 2013, and filed in the Erie County Clerk’s Office on March 22, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Feradotto, Lindley, Sconiers and Whalen, JJ.